Title: From Thomas Jefferson to William Short, 17 November 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Nov. 17. 1791.

Mr. Morris, eldest son of Mr. Robert Morris being about to visit Europe, and to make a considerable tour through it, I trouble him with this line to you, in order to renew your former acquaintance with him, and also to ask the favour of you to procure for him such letters as may be useful to him in those parts of Europe to which he may go.—I know he will receive from you personally the attentions and good offices you can render him, and have therefore only to repeat assurances of the sentiments of esteem & respect with which I am Dear Sir your friend & servt,

Th: Jefferson

